DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       THOMAS DEXTER LEWIS,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-733

                             [August 7, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 56-2010-CF-001610-A.

   Thomas Dexter Lewis, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Hart v. State, 246 So. 3d 417 (Fla. 4th DCA) (en banc),
rev. dismissed, No. SC18-967, 2018 WL 6181698 (Fla. Nov. 28, 2018);
Pedroza v. State, 244 So. 3d 1128 (Fla. 4th DCA), rev. granted, No. SC18-
964, 2018 WL 6433136 (Fla. Dec. 6, 2018). We continue to certify conflict
with those cases in disagreement with Pedroza. See Warthen v. State, 265
So. 3d 695, 697-98 (Fla. 4th DCA 2019) (citing Donahue v. State, 257 So.
3d 1083 (Fla. 4th DCA 2018) and certifying conflict with Cuevas v. State,
241 So. 3d 947 (Fla. 2d DCA 2018); Blount v. State, 238 So. 3d 913 (Fla.
2d DCA 2018); Katwaroo v. State, 237 So. 3d 446 (Fla. 5th DCA 2018);
Mosier v. State, 235 So. 3d 957 (Fla. 2d DCA 2017); Alfaro v. State, 233 So.
3d 515 (Fla. 2d DCA 2017); Burrows v. State, 219 So. 3d 910 (Fla. 5th DCA
2017) and Tarrand v. State, 199 So. 3d 507 (Fla. 5th DCA 2016)).

TAYLOR and CONNER, JJ., concur.
MAY, J., concurs specially with opinion, in which TAYLOR, J., concurs.

MAY, J., concurring specially.
Because we are bound by the en banc majority decision in Hart v. State,
246 So. 3d 417 (Fla. 4th DCA) (en banc), dismissed as moot, SC18-967,
(Fla. Nov. 27, 2018), we concur. However, we continue to agree with the
position expressed in Judge Warner’s dissent in Hart.

                          *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2